Case 1:19-cv-02521-LDH-RER Document 79-1 Filed 01/13/21 Page 1 of 2 PageID #: 1590




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------X Case #: 1:19-cv-02521-JBW-RER
  CHALAMO KAIKOV

  Plaintiff                                                             DECLATATION IN SUPPORT

  --against—

   ARIHAY KAIKOV, DUSTIN BOWMAN, ANDERSON,
   BOWMAN & ZALEWSKI, PLLC,
   SHIRYAK, BOWMAN, ANDERSON,
   GILL & KADOCHNIKOV LLP, PACIFIC 2340
   CORP., ROYALA&K REALTY GROUP INC., A&E.R.E.
   MANAGEMENT CORP., NY PRIME HOLDING LLC,
   AG REALTY BRONX CORP., JOHN and
   JANE DOE 1-19 and XYZ CORPORATION 1-10

   Defendants

  -----------------------------------------------------------------------X


       Alexander Kadochnikov, an attorney duly admitted to practice in this Court, under penalty

  of perjury, states as follows:

  1. I am a partner with Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP (“SBAGK”),

      counsel for defendants and a non-party TNR Renovations, Inc. (“TNR”) As Search I am fully

      familiar with the facts and circumstances set forth herein.

  2. I'm making this declaration in support of SBAGK’s motion to withdraw as counsel pursuant

      to Local Civil Rule 1.4 and for such other and further relief as this Court deems just and

      proper.
Case 1:19-cv-02521-LDH-RER Document 79-1 Filed 01/13/21 Page 2 of 2 PageID #: 1591




  3. On September 17, 2020, SBAGK filed a motion on behalf of TNR to quash the subpoena

     (See Docket # 68). On October 1, 2020, this Court denied TNR’s motion to quash. On

     November 23, 2020, this Court granted Plaintiff’s motion to compel production.

  4. The relationship between TNR and the undersigned began to disintegrate due to conflicting

     views on TNR’s obligation to complying with the Court’s orders regarding discovery.

  5. TNR’s principal has not picked up the undersigned’s phone, answered a text message or

     email since December 18, 2020, despite the undersigned’s numerous attempts.

  6. This motion is being served on TNR at its last knows mailing address and via email.

  7. No prior application for relief requested herein has been made


  Dated: January 13, 2021
         Kew Gardens, New York


                                                                /s/ Alexander Kadochnikov, Esq.
                                      Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP
                                    Counsel for Defendants and TNR Renovations Inc (non-party)
                                                            80-02 Kew Gardens Road, Suite 600
                                                                        Kew Gardens, NY 11415
                                                                                 718-263-6800
                                                                      akadochnikov@sbagk.com
